DETAILED ACTION
This action is responsive to the application filed 3/2/2021.
Claims 1-13, 16-18 and 21-23 are pending. Claims 1-13 and 16-18 are amended by preliminary amendment. Claims 14, 15, 19 and 20 are canceled, and Claims 21-23 are new.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-13, 16-18 and 21-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-20 of U.S. Patent No. 8,156,205 in view of Weissman, et al., U.S. PGPUB No. 2008/0010243 (“Weissman”).
With regard to Claim 1 of the current application, the ‘205 patent teaches a method, comprising:
causing display of a user interface for configuring a view for a mobile device that is associated with a tenant of a multi-tenant service, the view corresponding to an entity that is accessible by the mobile device, and wherein the view includes a set of displayable components associated with the entity (Claim 1, receiving a command to define a view for at least one mobile device associated with at least one tenant of at least one on-demand service, the command including at least one mobilized object); 
causing, based at least in part on a determination that an application associated with the tenant is being executed by the mobile device, display of the view at the mobile device (Claim 1, in response to execution of the at least one instruction by the processor of the at least one mobile device, at least one value corresponding to one or more fields of the at least one mobilized object is provided to the mobile device by the database of the on-demand service for use by the at least one mobile device in defining the view for the at least one mobile device).
The ’205 patent, in view of Weissman teaches receiving, from the user interface, an input indicating that a component of the set of displayable components is to be hidden in the view corresponding to the entity when viewed by the mobile device, and causing display of the view at the mobile device, the view hiding the component. The ‘205 patent teaches the displaying of a view created for a mobile device, as described above. Weissman teaches at [0100]-[0101] that a console is used by an administrator to create views, and [0109] describes that a thusly created view can specify interface objects which are hidden, as well as limited amounts of data for the mobile user.
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine the ‘205 patent with Weissman. Weissman teaches additional details with regard to creating views tailored to mobile devices, such as limited mobile interfaces that show fewer elements and less data. Therefore, one of skill in the art would seek to combine these elements of Weissman with the ‘205 patent, in order to provide mobile interfaces which use less data, thereby improving the functioning of the on-demand applications on mobile platforms.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

Claims 1-13, 16-18 and 21-23 are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Weissman.
Weissman teaches a system and method for providing data to users. With regard to Claim 1, Weissman teaches a method, comprising:
causing display of a user interface for configuring a view for a mobile device that is associated with a tenant of a multi-tenant service, the view corresponding to an entity that is accessible by the mobile device, and wherein the view includes a set of displayable components associated with the entity ([0100]-[0101] describe a customization console, which enables building and customization of mobilized enterprise applications. [0109] describes that the console allows the administrator to modify what a mobile user is going to see. [0035] describes users accessing a multi-tenant, on-demand service); 
receiving, from the user interface, an input indicating that a component of the set of displayable components is to be hidden in the view corresponding to the entity when viewed by the mobile device ([0100] describes that the customization creates mobile profiles for the enterprise application, with user parameter sets. [0109] describes that a profile for a mobile user can be configured by an administrator to selectively hide tabs representing objects in the interface); and 
causing, based at least in part on a determination that an application associated with the tenant is being executed by the mobile device, display of the view at the mobile device, the view hiding the component ([0109] describes that what a user sees is changed by the administrator, such as by hiding tabs).
Claim 10 is an apparatus which carries out the method of Claim 1, and is similarly rejected. Claim 16 is a medium storing code which carries out the method of Claim 1, and is likewise rejected.
With regard to Claim 2, Weissman teaches that the user interface is an administrator user interface. [0101]-[0102] describe a console administrator using the management console.
Claim 11 is an apparatus which carries out the method of Claim 2, and is similarly rejected. Claim 17 is a medium storing code which carries out the method of Claim 2, and is likewise rejected.
With regard to Claim 3, Weissman teaches receiving the input that disables the component of the set of displayable components from the view corresponding to the entity. [0100]-[0101] describes a console through which inputs are received.
Claim 12 is an apparatus which carries out the method of Claim 3, and is similarly rejected. Claim 18 is a medium storing code which carries out the method of Claim 3, and is likewise rejected.
With regard to Claim 4, Weissman teaches receiving the input that specifies that the component is to be hidden from the view corresponding to the entity. [0100]-[0101] describes a console used to customize mobile applications.
With regard to Claim 5, Weissman teaches that the set of displayable components include one or more fields, one or more values, or a combination thereof. [0077] describes that mobile profile rules can mobile application rules can include a set of data or field tasks relevant to the user.
With regard to Claim 6, Weissman teaches receiving, at the user interface, a selection of the entity; and receiving, at the user interface based at least in part on receiving the selection of the entity, an input to enable the entity for access by the mobile device. [0100] describes that each mobile application has customization and configuration provided through the workspace console, thereby indicating a user selects the application for customization.
Claim 13 is an apparatus which carries out the method of Claim 6, and is similarly rejected. 
With regard to Claim 7, Weissman teaches receiving, at the user interface, an indication that the view is to be used for a first set of mobile devices including the mobile device and an indication that a second view is to be used for a second set of mobile devices. [0077] describes that application specific rules can be created for a specific mobile user, as well as for groups of users.
With regard to Claim 8, Weissman teaches providing, to the mobile device, the application that is associated with the tenant, and is different from one or more applications associated with different tenants of the multi-tenant service; and receiving a request from the mobile device and for the entity as a result of the application being executed on the mobile device, wherein the view is selected for the entity based at least in part on receiving the request. [0122] describes that users are associated with an application through a console. [0124] describes that the mobile device downloads a smart loader, which discovers information about the device, and loads the specific data for executing on the mobile device. [0035] describes that users access data from a multi-tenant system.
With regard to Claim 9, Weissman teaches transmitting, to the mobile device, at least one instruction for defining the view of the entity at the mobile device. [0124] describes the downloader connecting to load the specific files for the mobile platform of the accessing device.
With regard to Claim 21, Weissman teaches that the component of the set of displayable components is available in the view for the mobile device as a default property. [0109] describes that a wireless profile can be set to hide elements which are displayed for desktop users.
With regard to Claim 22, Weissman teaches that the mobile device is a phone or a tablet. [0041] describes that user systems can be PDAs or cell phones.
With regard to Claim 23, Weissman teaches that the receiving the input indicating that the component is to be hidden comprises: receiving the input that indicates that the component is unavailable for the view. [0109] describes that elements can be hidden in a view, as specified by a console administrator.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH D BLOOMQUIST whose telephone number is (571)270-7718. The examiner can normally be reached M-F, 8:30-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KEITH D BLOOMQUIST/Primary Examiner, Art Unit 2178                                                                                                                                                                                                        
11/10/2021